DAUKSCH, Judge.
The defendant appeals the summary denial of his Rule 3.850 motion for post-conviction relief. The defendant’s claims are without merit, save one. The defendant alleges he was given improper consecutive enhanced habitual offender sentences in three separate cases. Hale v. State, 630 So.2d 521 (Fla. 1993), cert. denied, — U.S.-, 115 S.Ct. 278, 130 L.Ed.2d 195 (1994); Brooks v. State, 630 So.2d 527 (Fla.1993); Panda v. State, 647 So.2d 1077 (Fla. 5th DCA 1995). See also, Benjamin v. State, 667 So.2d 437 (Fla. 2d DCA 1996).
The record reflects that consecutive habitual offender sentences were imposed for two offenses in each of the three cases. Because the defendant’s allegations that in each case the offenses arose out of a single episode have not been refuted by any attachments to the trial court’s order, that portion of the order denying the defendant’s Hale claims is reversed and remanded for the trial court to either attach portions of the record to refute the allegations or hold an evidentiary hearing. Massey v. State, 660 So.2d 760 (Fla. 5th DCA 1995); Gentry v. State, 659 So.2d 490 (Fla. 5th DCA 1995).
REVERSED AND REMANDED.
COBB and ANTOON, JJ., concur.